Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-9, and 11-22 are currently pending and are being examined.
Claims 1, 9, 17, and 20 have been newly amended.
Claims 21 and 22 have been newly added.
Claims 2 and 10 have been newly cancelled.
In response to Applicants arguments and amendments, the 103 rejection given in the Non-Final Office Action dated September 28, 2020 has been withdrawn.
The 101 rejection has been updated to address the amendments to the claims. However, the examiner has maintained the grounds of rejection.

	Response to Arguments	
Arguments Under 35 U.S.C. 101
	Applicant's arguments filed November 13, 2020 have been fully considered but they are not persuasive.
	On page 14 of their remarks, the applicant argues that, “A person of skill in the art would have understood that a human cannot perform the functions of a blockchain node in a blockchain network according to complex protocols and consensus mechanisms. Therefore, the claims do not recite an abstract idea.” Additionally, the applicant emphasizes several limitations of claim 1 to support this argument. The examiner respectfully disagrees. The examiner notes that these steps could easily be performed by a human. For example, the step which states, “verifying the resource transfer request comprises the identifier of the first user and the identifier of the resource collection record,” could be performed by a human by simply looking at the request and verifying the information. Merely stating that these processes are performed on a blockchain does not prevent the claims from reciting the abstract idea. Rather, this amounts to no more than merely applying generic blockchain technology to implement the abstract idea on a computer.
	On page 15 of their remarks, the applicant argues that, “it is well-established that "software-based innovations can make 'non-abstract improvements to computer technology' and be deemed patent eligible subject matter at step 1,” and that, “the limitations of the claims of this Application do impose meaningful limits on the method of allowing remote users to make resource collection and transfer transactions within a blockchain network to make the transaction process public and transparent.” The examiner respectfully disagrees. Specifically, the examiner notes that the claims do not provide a technical improvement to the process of resource collection/transaction. Claim 1 recites limitations for performing a resource collection transaction using blockchain technology. However, it does not recite any improvement in the blockchain or transaction processing technology itself. Rather, claim 1 merely applies generic blockchain technology to implement the abstract idea on a computer.
	On page 16 of their remarks, the applicant refers to Example 42 of the January, 2019 Subject Matter Eligibility Guidance to support their argument that the abstract idea is integrated into a practical application. The examiner respectfully disagrees. The subject matter of Example 42 is substantially different than the subject matter claimed in the current application. Therefore, the findings disclosed in Example 42 do not necessarily apply to the claims of the instant application. Specifically, Example 42 was found to be eligible under 35 U.S.C. 101 because it recites limitations which allow “remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.” This is substantially different from the imitations identified by the applicant on pages 17 and 18 of their remarks. Automatically formatting non-standardized data into a standardized format 
On page 19 of their remarks, the applicant refers to several limitations recited in claim 1 to argue that, “the additional elements provide significantly more than the alleged judicial exception and recite an inventive concept.” The examiner respectfully disagrees. The limitations referred to by the applicant describe a process which could easily be performed by a human (e.g. verifying/determining various information associated with a transaction). Merely stating that these processes are performed by a blockchain node does not integrate this abstract idea into a practical application, or amount to significantly more than the abstract idea. 


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-9, 11-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite an abstract idea of organizing human activities. This judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Step 1
First of all, the claims are directed to one or more of the following categories: a process (claims 1 and 3-8) or a machine (claims 9 and 11-22). 

Step 2A: Prong 1
Claim 1 recites an abstract idea of:
receiving… a resource collection request comprising resource collection information that includes a total resource quantity to be collected; 
generating… a resource collection record and an identifier of the resource collection record based on the resource collection request;
recording… the identifier of the resource collection record, the resource collection record, an identifier of the first user in correspondence with the resource collection record;
releasing… the resource collection information associated with the resource collection request by invoking a first… contract; 
receiving… a resource transfer request comprising a resource transfer quantity, the resource transfer request being generated in response to… obtaining the information associated with the resource collection request [from the blockchain]; 
verifying… the resource transfer request comprises the identifier of the first user and the identifier of the resource collection record;
determining… a quantity of currently collected resources by: determining… if a resource transfer record according to the identifier of the resource collection record is found;
if the resource transfer record is found, calculating a quantity of currently collected resources based on the found resource transfer record; and
if the resource transfer record is not found, determining that the quantity of currently collected resources is zero;
determining… that a sum of the quantity of currently collected resources and the resource transfer quantity is not greater than the total resource quantity to be collected;
generating… the resource transfer record according to the resource transfer request, the resource transfer record comprising the resource transfer quantity, the identifier of the first user, and the identifier of the resource collection record, wherein the determining that the sum is not greater than the total resource quantity to be collected is a prerequisite for the generating the resource transfer record; and
recording… the resource transfer record.
This claim, as a whole, recites a method of organizing human activity because the claim recites a process that comprises: receiving a request from a first user to collect a resource, generating a record of the request, releasing information, receiving a request from a second user to transfer the resource, performing various calculations to determine if the sum of resources transferred is greater than the total amount to be collected, and generating a record for the request to transfer a quantity of the resource. This is an abstract idea of a certain method of organizing human activity, since it recites a commercial interaction, namely agreements in the form of contracts and/or business relations. The mere nominal recitation of generic computer components does not take the claim out of the methods of organizing human activity grouping. Thus, the claim is directed to an abstract idea.

Step 2A: Prong 2
Besides reciting the abstract idea, the remaining claim limitations (additional elements) recite generic computer components (e.g. blockchain node/blockchain and terminal device). The recited abstract idea is not integrated into a practical application. In particular, claim 1 recites generic computer components to receive/transmit/store data and perform the abstract idea. Specifically, merely applying generic blockchain technology to a business process (e.g. transferring resources between individuals) does not integrate the abstract idea into a practical application. Therefore, these additional elements are recited at a high level of generality such that they amount to no more than mere instructions to 
Additionally, claim 1 shows no improvement to the functionality of any computer technology. Accordingly, these additional elements, when considered both individually and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claim 1 is directed to an abstract idea.
	
Step 2B
	Claim 1 does not include additional elements that amount to significantly more than the judicial exception. For the same reasons as described above, with respect to integration of the abstract idea into a practical application, claim 1 does not amount to significantly more than the judicial exception. Regarding the computer related components, they amount to no more than mere instructions to apply the abstract idea using generic computer components.
	Therefore, claim 1 is not patent eligible under 35 U.S.C. 101.

Additional Independent Claims
	Similar arguments can be made for independent claims 9 and 17:
	Regarding claim 9, this claim recites the abstract idea of:
receiving… a resource collection request comprising resource collection information that includes a total resource quantity to be collected; 
generating a resource collection record and an identifier of the resource collection record based on the resource collection request;
recording… the identifier of the resource collection record, the resource collection record, an identifier of the first user in correspondence with the resource collection record; 
releasing… the resource collection information associated with the resource collection request by invoking a first [blockchain] contract; 
receiving… a resource transfer request comprising a resource transfer quantity, the resource transfer request being generated in response to the [terminal device] of the second user obtaining the information associated with the resource collection request from the [blockchain]; 
verifying the resource transfer request comprises the identifier of the first user and the identifier of the resource collection record; 
determining a quantity of currently collected resources by: determining if a resource transfer record according to the identifier of the resource collection record is found; 
if the resource transfer record is found, calculating a quantity of currently collected resources based on the found resource transfer record; and 
if the resource transfer record is not found, determining that the quantity of currently collected resources is zero; 
determining that a sum of the quantity of currently collected resources and the resource transfer quantity is not greater than the total resource quantity to be collected; 
generating the resource transfer record according to the resource transfer request, theSMRH:4834-3384-3150.1-5 50GL-308981Application No.: 16/888,305Attorney Docket No.: 50GL-308981resource transfer record comprising the resource transfer quantity, the identifier of the first user, and the identifier of the resource collection record, wherein the determining that the sum is not greater than the total resource quantity to be collected is a prerequisite for the generating the resource transfer record. 
Recording… the resource transfer record.
	Claim 9 comprises limitations that are substantially similar to those recited in claim 1. Therefore, claim 9 is rejected under a similar rationale as claim 1 as described above. Additionally, claim 9 also 

	Regarding claim 17, this claim recites the abstract idea of:
receiving… a resource collection request comprising resource collection information that includes a total resource quantity to be collected; SMRH:4834-3384-3150.1-7 50GL-308981Application No.: 16/888,305 Attorney Docket No.: 50GL-308981 
generating a resource collection record and an identifier of the resource collection record based on the resource collection request; 
recording… the identifier of the resource collection record, the resource collection record, an identifier of the first user in correspondence with the resource collection record; 
releasing… the resource collection information associated with the resource collection request by invoking a first [blockchain] contract; 
receiving… a resource transfer request comprising a resource transfer quantity, the resource transfer request being generated in response to the [terminal device] of the second user obtaining the information associated with the resource collection request from the [blockchain]; 
verifying the resource transfer request comprises the identifier of the first user and the identifier of the resource collection record; 
determining a quantity of currently collected resources by: determining if a resource transfer record according to the identifier of the resource collection record is found; 
if the resource transfer record is found, calculating a quantity of currently collected resources based on the found resource transfer record; and 
if the resource transfer record is not found, determining that the quantity of currently collected resources is zero; 
determining that a sum of the quantity of currently collected resources and the resource transfer quantity is not greater than the total resource quantity to be collected; 
generating the resource transfer record according to the resource transfer request, the resource transfer record comprising the resource transfer quantity, the identifier of the first user, and the identifier of the resource collection record, wherein the determining that the sum is not greater than the total resource quantity to be collected is a prerequisite for the generating the resource transfer record.
Recording… the resource transfer record.
	Claim 17 comprises limitations that are substantially similar to those recited in claim 1. Therefore, claim 17 is rejected under a similar rationale as claim 1 as described above. Additionally, claim 17 also includes additional elements not recited in claim 1 (e.g. processor and non-transitory computer-readable storage medium). However, these additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components.

Dependent Claims
	Dependent claims 3-8, 11-16, and 18-22 are also rejected under 35 U.S.C. 101. 

	Regarding Claims 3, 11, and 21, these claims merely provide additional steps which may be categorized as part of the abstract idea of organizing human activities as described above. These claims simply state that the resource is granted at a certain time, and that a record of this process is stored on 
	Regarding Claims 4 and 12, these claims merely provide additional steps which may be categorized as part of the abstract idea of organizing human activities as described above. These claims simply state that the system records the status of the resource being transferred. This amounts to no more than merely applying generic blockchain technology to implement the abstract idea on a computer.
	Regarding Claims 5, 13, and 18, these claims merely provide additional steps which may be categorized as part of the abstract idea of organizing human activities as described above. These claims simply state that the resource is extracted from the second user, and that the extraction is recorded. This amount to no more than merely applying generic blockchain technology to implement the abstract idea on a computer.
	Regarding Claims 6, 7, 14, 15, 19, and 20, these claims merely recite additional steps that amount to no more than insignificant extra-solution activity. Specifically, claims 6, 14, and 19 simply state that the system gathers information regarding a resource transaction institution and stores the information on the blockchain. Additionally, claims 7, 15, and 20 simply state that the information may be revoked, and that a record of the revocation is stored on the blockchain. These steps amount to no more than mere data gathering/transmitting, which are forms of insignificant extra-solution activity (See MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)). Such limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of data gathering/transmitting to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).
Regarding Claims 8, 16, and 22, these claims merely provide additional steps which may be categorized as part of the abstract idea of organizing human activities as described above. These claims merely describe a process for registering a user with the system. Merely applying generic blockchain technology to register a user for a service does not integrate the abstract idea into a practical application.
	As a result, such limitations do not overcome the requirements as described above. Therefore, claims 3-8, 11-16, and 18-22 are directed to an abstract idea. Thus, claims 1-20 are not patent eligible.


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kavanaugh (U.S. Pre-Grant Publication No. 20180121103): Describes a system/method for matching orders (see Paragraphs 43-48). The system may identify and store orders that have been partially filled. These partially filled orders may be stored until a suitable counter-order is identified via a matching algorithm. However, Kavanaugh does not disclose the specific processes for determining the quantity of collected resources as recited in the instant application.





Conclusion
	THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.




















	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM D NEWLON/Examiner, Art Unit 3696     

/EDWARD CHANG/Primary Examiner, Art Unit 3696